Citation Nr: 0810400	
Decision Date: 03/28/08    Archive Date: 04/09/08	

DOCKET NO.  06-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	R. J. Mahlin, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1969 to April 
1971.  For service in the Republic of Vietnam, he was awarded 
the Combat Infantryman Badge, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  That decision granted service 
connection for PTSD with an assigned 10 percent evaluation, 
and the veteran disagreed with the evaluation.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's PTSD is consistently shown on both private 
and VA examination to be mild in nature, there is no evidence 
of significant impairment in either industrial or social 
relationships, and the two clinical examinations on file more 
nearly reflect the criteria for the currently assigned 10 
percent evaluation, than for the next higher 30 percent 
evaluation. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in December 2005, 
prior to the issuance of the rating decision now on appeal 
from March 2006.  When the veteran thereafter disagreed with 
the assigned evaluation, the veteran was provided VCAA notice 
with respect to an increased evaluation in March 2006.  The 
evidence reveals that the veteran has never sought or 
required treatment for service-connected PTSD, and the 
records on file of a private psychological evaluation in June 
2005 and a VA psychiatric examination in May 2006 are both on 
file and are the only evidence available relevant to the 
pending claim.  Accordingly, all known relevant evidence has 
been collected for review and VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App 183 (2002).  

The Board notes that the US Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, No. 05-0355 US 
Vet. App. Jan 30, 2008) clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for the 
disorder at issue and, consequently, Vazquez-Flores is 
inapplicable.  More over, the Board would note that the 
veteran has in fact been provided with the schedular criteria 
for evaluating service-connected PTSD at 38 C.F.R. § 4.130 
during the pendency of this appeal.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment in earning capacity in civil occupations 
resulting from those disabilities, as far as can be 
determined.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

It is the intention of the Rating Schedule to incorporate the 
American Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) into the 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.125, 4.126, 4.130.  Evaluating disability of mental 
disorders requires consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  

The DSM-IV uses a Global Assessment of Functioning (GAF) 
scale as a method for quantifying psychological, social, and 
occupational functioning on a continuum of mental health-
illness.  GAF scores from 61 to 70 are reflective of some 
mild symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  GAF scores from 60 to 51 
reflect moderate symptoms (flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (few friends, 
conflicts with co-workers).  

PTSD warrants a noncompensable evaluation if there is a 
formal diagnosis, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require medication.  A 10 percent evaluation is warranted 
when occupational and social impairment result from mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or symptoms are controlled by continuous 
medication.  A 30 percent evaluation is warranted with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation) due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 U.S.C.A. 
§ 4.130, Diagnostic Code 9411.  

Analysis:  The veteran filed a claim for service connection 
for PTSD in June 2005, well over 30 years after he was 
separated from service.  The service medical records do not 
reflect psychiatric impairment.  There is no record that the 
veteran has ever sought or required psychiatric care, 
treatment or medication at any time during these 30 years, 
and the veteran does not claim such treatment.

The veteran was seen for private psychological evaluation in 
June 2005.  His combat service for the last ten months of his 
military service in Vietnam were discussed.  He reported 
experiencing dreams about Vietnam when returning from that 
assignment, but reported only periodic bad dreams during more 
recent times.  He had been employed with the same company 
since 1972, and that his current position was partially 
supervisory as that of an assistant foreman.  Work 
relationships were described as good.  He reported that he 
had made and kept good friendships.  At the current time, he 
has been interested in old cars and streetcars as hobbies.  
After a short 11-month marriage in 1991, the veteran had been 
happily married to his current wife for over 10 years and he 
maintained casual contacts with his surviving siblings.  The 
veteran showed good insight into describing his general mood 
and felt that he got irritated and angry a little faster than 
others.  There was no history of violence, difficulty with 
legal authorities, or drug or alcohol abuse.  He denied all 
suicidal ideation, intent or plan.

This private examination also included psychological 
diagnostic testing of both the MMPI-2 and the BDI-2.  
Although interpreted as perhaps revealing that the veteran 
unrealistically reported more favorable responses than 
actual, the BDI-2 indicated no areas of depression or 
distress, and all clinical scales and elements were within 
normal limits.  Moreover, the MMPI-2 test was not diagnostic 
for PTSD.  A simple memory test yielded no significant 
negative results.  However, the clinician felt that the 
veteran did have a valid diagnosis of PTSD.  He did not have 
bad dreams often at present.  There was an exaggerated 
startle response and avoidance of arousal material.  The 
clinician pointed out that the veteran managed his symptoms 
adequately well over many years after service through 
demonstrated job stability, lack of substance abuse, and 
planning for future. The private psychologist provided a 
current GAF score of 61.  

The veteran was examined by a VA board-certified psychiatrist 
in May 2006.  The claims folder was available and reviewed, 
and the psychiatrist noted the psychiatric testing completed 
privately the previous year.  It was noted that there had 
been no previous outpatient treatment or hospitalization for 
a mental disorder.  There was no current treatment for a 
mental disorder.  It was noted that there was no daytime 
intrusive recollections, dreams still occurred but were 
infrequent, and the veteran did not like to see news of Iraq.  
There were no flashbacks, no amnesia for previous combat, the 
veteran had kept his interests, there was a mild degree of 
estrangement, he slept well, concentration was unaffected, 
watchfulness continued and startle response was diminished 
but still present.  There was no drug or alcohol use, and no 
legal difficulties.  The veteran had been married for 10 
years with one stepson, was close to a brother, and belonged 
to a VFW veteran group with friends in that group.  There 
were private interests and hobbies.  There was no history of 
suicide attempt or assaultiveness.  The veteran was clean, 
neatly groomed, appropriately and casually dressed, his 
speech was unremarkable and attitude was cooperative, 
friendly, relaxed and attentive.  Affect was appropriate, 
mood was described as being pretty good most of the time with 
occasional anxiety.  The veteran was oriented to person, time 
and place, thought process was goal-oriented and logical, 
thought content was unremarkable, there were no delusions, 
judgment was good and intelligence was above average.  There 
was no noted sleep impairment, no hallucinations, and no 
inappropriate behavior.  The examiner noted a belief that the 
veteran had some symptoms of panic attack, but not to the 
level of a diagnosis.  Objective testing was also performed 
at this examination, which was indicative for a diagnosis of 
PTSD, and severity of PTSD symptoms was described as "mild."  
The diagnosis was PTSD, symptoms were listed as mild, and the 
GAF score, identical to the private examination of one year 
earlier, was 61.  

The Board finds that a clear preponderance of the evidence on 
file is against an evaluation in excess of the presently 
assigned 10 percent.  Strictly in accordance with the rating 
criteria, the two examinations on file reflect mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  Both exams consistently report 
essentially mild symptoms, with identical GAF scores of 61, 
which according to the DSM-IV also is reflective of mild 
symptoms.

The veteran does not meet the criteria for the next higher 30 
percent evaluation in that he is not shown to have occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  There is not 
significant evidence of depressed mood, suspiciousness, panic 
attacks weekly or less often, chronic sleep impairment or 
memory loss.  Although there is a degree of chronic anxiety 
and the VA examiner noted that there were some symptoms of 
panic attack, examination and review of the clinical record 
did not establish panic attacks "to a level of a diagnosis."  
Although the veteran reported difficulty remembering, this is 
not uncommon and all testing results revealed no impairment 
of memory.  There is an absence of evidence of inappropriate 
or disturbed behavior, and little to no significant evidence 
of impairment of the veteran's ability to work and socially 
interact with others.  The veteran has a long history of 
continuous employment where he presently serves in a 
partially supervisory role.  He has a successful marriage 
with family and some friends, and personal interests.  The 
record does not reveal any significant psychiatric impairment 
with a complete absence of evidence of any need for 
continuing care, treatment or medication.  The two 
psychiatric examinations on file, both VA and private, are 
reflective of mild symptoms which warrants the currently 
assigned 10 percent evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
(PTSD) is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


